IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
In the Matter of the Personal            )    No. 74494-1-I
Restraint of                             )
                                         )    DIVISION ONE
RONALD L. BROWN,                         )
                                         )    UNPUBLISHED OPINION
                           Petitioner.   )
                                         )    FILED: April 17, 2017


      TRICKEY, J. — Ronald Brown challenges the terms of his community
placement for offenses committed from 1993 to 1995 in this personal restraint

petition (PRP).    Brown claims that the Washington State Department of

Corrections (DOC) improperly extended his community placement beyond its

maximum allowable length and that the 2009 amendment of the Sentencing

Reform Act of 1981 (SRA), chapter 9.94A RCW, requires a reduction of his term

of community placement. Because the two trial courts properly sentenced Brown

to two separate, consecutive two-year terms of community placement under the

SRA provisions in effect at the time he committed his offenses, we conclude that

DOC is not erroneously requiring Brown to be on community placement for four

years. We deny the petition.

                                     FACTS

      In March 1996, Brown pleaded guilty in King County Superior Court to one

count each of rape of a child in the second degree and child molestation in the

second degree for crimes he committed in February 1993 and July 1993. He was

sentenced to concurrent terms of confinement of 89 months and 41 months, with

credit for 333 days served, and a term of community placement.
 No. 74494-1-1 /,2

        In March 1997, Brown was convicted in Snohomish County Superior Court

 of three counts of rape of a child in the second degree for crimes he committed

 between November 1994 and October 1995. Brown was sentenced to three

 concurrent terms of 198 months of confinement. His sentence included a term of

 community placement after his release from confinement.' At Brown's sentencing

 hearing, with Brown present, the court stated that his Snohomish County sentence

 was to run consecutively with his King County sentence.2

        DOC released Brown from confinement in January 2016. He is currently in

 community placement in South Dakota. Because Brown's King County and

 Snohomish County sentences were set to run consecutively, DOC is running

 Brown's terms of community placement consecutively. Brown is scheduled to be

 under community placement for his King County sentence until January 20, 2018,

 with his community placement for his Snohomish County sentence scheduled to

 start immediately thereafter and run until January 20, 2020.

        Brown now challenges his confinement, arguing that DOC is erroneously

 applying his community placement requirements.3



'The parties refer to Brown's current status as both "community placement" and
"community custody." See PRP at 3, cf. Resp. of DOC at 4. The King County Superior
 Court and the Snohomish County Superior Court imposed "community placement" under
 former ROW 9.94A.120. PRP App. A at App. H; PRP App. B at 4-5.
 2 The original Snohomish County judgment and sentence did not show that Brown's
 sentence would run consecutively with his King County sentence. In June 1997, the
 Snohomish County Superior Court issued a nunc pro tunc order that amended its
 judgment and sentence to reflect that Brown's sentences would run consecutively.
 Although Brown claims that he did not learn that his sentences were running consecutively
 until he was preparing to be released in December 2010, he was present at the Snohomish
 County sentencing hearing when the court stated his Snohomish County and King County
 sentences would run consecutively.
 3 Brown also asserts that his estimated release date was delayed because DOC lost
 information. Brown does not offer further argument in support of this claim.
                                            2
No. 74494-1-1 /3

                                     ANALYSIS

       Brown argues that DOC cannot require him to be on community placement

for four years. DOC responds that it is properly running Brown's community

placement terms consecutively because his King County and Snohomish County

sentences were ordered to run consecutively. Because Brown's sentences are

consecutive and he was properly sentenced to two two-year terms of community

placement under the statute in effect when his offenses were committed, we agree

with DOC.

      "The Supreme Court and Court of Appeals have original concurrent

jurisdiction in[PRP]proceedings in which the death penalty has not been decreed."

RAP 16.3(c). "A petitioner is under a 'restraint' if the petitioner has limited freedom

because of a court decision in a civil or criminal proceeding . . . ." RAP 16.4(b).

The restraint must be unlawful, such as when the sentence imposed violates the

federal constitution or the laws or constitution of Washington. RAP 16.4(c)(2); In

re Cashaw, 123 Wash. 2d 138, 148-49, 866 P.2d 8 (1994). If the petitioner is under

an unlawful restraint, the appellate court will grant appropriate relief. RAP 16.4(a).

       To prevail on a PRP, the petitioner must establish either a constitutional

error that results in actual prejudice or nonconstitutional error that results in a

"complete miscarriage of justice." In re Cook, 114 Wash. 2d 802, 813, 792 P.2d 506

(1990).

                              Consecutive Sentences

       Brown argues that the length of time he will be in community placement

exceeds the statutory maximum of community placement allowed. DOC argues


                                          3
No. 74494-1-1 /4


that it is properly imposing two consecutive terms of community placement on

Brown because the Snohomish County Superior Court ordered that his sentences

run consecutively. We agree with DOC.

        "A sentencing judge has unfettered discretion to impose any sentences

under RCW 9.94A.400(3) either concurrently with, or consecutively to, a prior

sentence for multiple current offenses. Consecutive sentencing, however, must

be expressly ordered." In re Long, 117 Wash. 2d 292, 305, 815 P.2d 257 (1991)

(analyzing former RCW 9.94A.400(3), the predecessor statute of RCW 9.94A.589,

which contains the SRA's provisions governing consecutive or concurrent

sentences). But a sentencing judge's discretion is limited to the choice of imposing

concurrent or consecutive sentences; the judge cannot impose a sentence that

combines elements of both. State v. Grayson, 130 Wash. App. 782, 785-86, 125
P.3d 169 (2005).

       Here, DOC is properly running Brown's terms of community placement

consecutively to each other. When Brown was sentenced, the SRA required the

trial court to include a term of community placement as part of his sentence.4 At

Brown's sentencing hearing, the Snohomish County Superior Court clearly stated

that his Snohomish County sentence was to run consecutively with his King County




4 See former RCW 9.94A.120(8)(b)(1992); former RCW 9.94A.120(8)(b)(1993); former
RCW 9.94A.120(8)(b) (1994); former RCW 9.94A.120(9)(b) (1995). The text of the
provision at issue remained unchanged: "When a court sentences a person to a term of
total confinement to the custody of the department of corrections for an offense
categorized as a sex offense or serious violent offense, committed on or after July 1, 1990,
the court shall in addition to other terms of the sentence, sentence the offender to
community placement for two years or up to the period of earned early release awarded
pursuant to RCW 9.94A.150 (1) and (2), whichever is longer." This opinion will refer to
the relevant provisions collectively as former RCW 9.94A.120(8)(b).
                                            4
No. 74494-1-1 / 5

sentence. Although the original judgment and sentence did not specify how the

sentences would run, the court's nunc pro tunc order amended the judgment and

sentence to reflect its decision that the sentences would run consecutively.

       Brown's terms of community placement were not separate from his terms

of imprisonment for the purpose of his overall sentences. Because the Snohomish

County Superior Court clearly stated that Brown's sentences were to run

consecutively, DOC is not erroneously running Brown's terms of community

placement consecutive to one another.

                Community Placement v. Community Supervision

       Brown argues that he is currently under community supervision rather than

community placement due to the conditions placed upon him. He contends that

because he is under community supervision, his term of community supervision is

limited to 24 months, even though the underlying sentences are running

consecutively. DOC argues that the trial courts sentenced Brown to community

placement, and the conditions placed upon him for his release from imprisonment

do not change his present status from community placement to community

supervision. Because the law in effect when Brown's offenses were committed

required that he be subject to community placement and the conditions placed

upon him appear in the statute, we agree with DOC.

      "When the legislature uses two different terms in the same statute, courts

presume the legislature intends the terms to have different meanings." Densley v.

Dep't of Ret. Sys., 162 Wash. 2d 210, 219, 173 P.3d 885 (2007).




                                        5
No. 74494-1-1 /6

      When Brown committed his crimes, the SRA required trial courts to impose

a term of community placement for sex offenses or serious violent offenses

committed on or after July 1, 1990. See former RCW 9.94A.120(8)(b). Community

placement was defined as

      that period during which the offender is subject to the conditions of
      community custody and/or postrelease supervision, which begins
      either upon completion of the term of confinement (postrelease
      supervision) or at such time as the offender is transferred to
      community custody in lieu of earned early release. Community
      placement may consist of entirely community custody, entirely
      postrelease supervision, or a combination of the two.

See former RCW 9.94A.030(5)(1992); former RCW 9.94A.030(5)(1993); former

RCW 9.94A.030(5)(1994); former RCW 9.94A.030(5)(1995).

      Other parts of the section specifically provided for community supervision,

rather than community placement. See,e.g.,former RCW 9.94A.120(5)(sentence

for a first-time offender may include up to two years of community supervision).

Community supervision was defined as

      a period of time during which a convicted offender is subject to crime-
      related prohibitions and other sentence conditions imposed by a
      court pursuant to this chapter or RCW 16.52.200(6) or 46.61.524.
      For first-time offenders, the supervision may include crime-related
      prohibitions and other conditions imposed pursuant to 9.94A.120(5).
      For purposes of the interstate compact for out-of-state supervision of
      parolees and probationers, RCW 9.95.270, community supervision
      is the functional equivalent of probation and should be considered
      the same as probation by other states.

Former RCW 9.94A.030(7) (1994); former RCW 9.94A.030(7) (1995); see also

former RCW 9.94A.030(7) (1992); former RCW 9.94A.030(7) (1993) (earlier

former statutes did not refer to RCW 16.52.200).




                                        6
No. 74494-1-1 /7

       Here, both trial courts sentenced Brown to community placement under

former RCW 9.94A.120. Because Brown's crimes were sex offenses that occurred

after July 1, 1990, he was subject to former RCW 9.94A.120(8)(b). Former RCW

9.94A.120(8)(b) provided only for community placement. Under the statutory

language in place when Brown's criminal acts were committed, he was properly

placed in community placement by the trial courts, as opposed to community

supervision.

       Brown argues that, even if he was properly subject to community

placement, the trial courts' attachment of conditions to his community placement

transformed it into community supervision. Brown is incorrect. Both courts

attached six conditions to Brown's community placement that automatically

applied under former RCW 9.94A.120(8)(b), unless waived by the court.5 Both

sentences also prohibited Brown from owning, using, or possessing firearms.6 The

trial courts' inclusion of terms that attach automatically to Brown's community

placement unless waived does not convert his community placement into

community supervision.7


5 PRP App. A at App. H; PRP App. 13 at 5 ((1) report to and be available for contact with
the assigned community corrections officer as directed; (2) work at DOC-approved
education, employment and/or community service;(3) not consume controlled substances
except pursuant to lawfully issued prescriptions; (4) not unlawfully possess controlled
substances while in community custody; (5) pay supervision fees as determined by the
DOC; and (6) the residence location and living arrangements are subject to the prior
approval of the DOC while in community placement).
6 The King County Superior Court imposed this restriction under former RCW
9.94A.120(13), which applied to both community placement and community supervision.
The Snohomish County Superior Court based its prohibition on RCW 9.41.040, which
generally prohibits those convicted of serious offenses from possessing a firearm.
7 The current SRA imposes community custody on offenders rather than community
placement. RCW 9.94A.030(5). The Washington State legislature has enacted a
supplemental sentencing scheme governing crimes committed prior to July 1, 2000 that
is read in conjunction with the SRA. RCW 9.946.010. This supplemental sentencing
                                           7
No. 74494-1-1/ 8

                         Duration of Community Placement

       Brown challenges the duration of his community placement on various

grounds. We examine each in turn.

       'First, Brown argues that the sentence imposed on him exceeds the statutory

maximum for his Snohomish County offenses. Specifically, he argues that the

addition of a term of community placement to his term of confinement increased

his total sentence over the statutory maximum sentence for rape of a child in the

second degree. Because the statutory maximum sentence for these crimes is life

imprisonment, we disagree.

       "[T]he 'statutory maximum'for Apprendi purposes is the maximum sentence

a judge may impose solely on the basis of the facts reflected in the jury verdict or

admitted by the defendant." Blakely v. Washington, 542 U.S. 296, 303, 124 S. Ct.
2531, 159 L. Ed. 2d 403(2004)(emphasis omitted)(citing Apprendi v. New Jersey,

530 U.S. 466, 120 S. Ct. 2348, 147 L. Ed. 2d 435 (2000)). Based on Brown's

offender score and his offenses being class A felonies, his Snohomish County

offenses carried a standard range of 149 to 198 months. The statutory maximum

term was life imprisonment. RCW 9A.44.076; RCW 9A.20.021(a).

       Here, the addition of a term of community placement to Brown's sentence

did not increase his sentence over the statutory maximum. A jury convicted Brown

of three counts of rape of a child in the second degree. The statutory maximum


scheme requires courts to "sentence the offender to a term of community placement of
two years or up to the period of earned release awarded pursuant to RCW 9.94A.728,
whichever is longer,for:(a)An offense categorized as a sex offense committed on or after
July 1, 1990, but before June 6, 1996." RCW 9.946.050(2)(a). This is similar to the
language of the statute under which Brown was originally sentenced. See former RCW
9.94A.120(8)(b).
                                           8
No. 74494-1-1 / 9

sentence he could have received was life imprisonment. The court imposed

confinement of 198 months for each of Brown's offenses, which was the upper end

of the standard range. The addition of two years of community placement to

Brown's term of 198 months did not increase his sentence over the statutory

maximum of life imprisonment.

         Brown also argues that the imposition of a total of four years of community

placement exceeds the amount of community placement time allowed by the

statute. The statute required that the court impose a term of community placement

lasting the longer of two years or the period of earned release. Former RCW

9.94A.120(8)(b).     As discussed above, Brown's sentences were set to run

consecutively. This includes each term of community placement included as part

of the sentences. The total of four years of community placement is correctly

viewed as two discrete terms of two years, with the second beginning immediately

upon the ending of the first. Thus, DOC is properly running Brown's two-year terms

of community placement consecutive with one another, for a total term of four

years.

         Second, Brown argues that the 2009 amendment of the SRA should apply

to him to reduce his term of community placement. "Any sentence imposed under

[the SRA]shall be determined in accordance with the law in effect when the current

offense was committed." RCW 9.94A.345. The 2009 amendment to the SRA was

not in effect at the time Brown's acts were committed, and thus is inapplicable to




                                          9
No. 74494-1-1 / 10

his term of community placement. Therefore, the 2009 amendment of the SRA

does not require that Brown's term of community placement be reduced.8

       Third, Brown argues that the statute in effect when his offenses were

committed only provides for the imposition of community placement lasting the

longer of two years or the period of earned early release and, therefore, his current

term of four years of community placement is erroneous. As discussed above,

Brown's sentences, including his terms of community placement, were set to run

consecutively. Each two-year term of community placement does not violate the

SRA provisions in place when Brown's offenses were committed. His total of four

years of community placement, consisting of his two-year terms running

consecutively, does not violate the statute under which he was sentenced.

       Fourth, Brown argues that DOC is violating the ex post facto clause by

extending his term of community placement beyond what was originally imposed.

The ex post facto clause is violated when the State punishes conduct that is not

punishable when committed or when it increases the amount of punishment. In re

Flint, 174 Wash. 2d 539, 545,277 P.3d 657 (2012); U.S. CONST. art. 1, § 10; WASH.

CONST. art. I, § 23. To bring a successful ex post facto claim, the claimant must

show "that the law he is challenging (1) is operating retroactively and (2)increases

the quantum of punishment from the level he was subject to on the date of the



8 Even if the 2009 amendment of the SRA applied to Brown, his term of community
placement would remain unchanged. The Washington legislature has provided a
supplemental sentencing scheme that applies to offenses committed prior to July 1, 2000.
Chapter 9.94B RCW. Further, the legislature indicated that the amendment of the SRA
"shall not affect the enforcement of any sentence that was imposed prior to August 1,
2009, unless the offender is resentenced after that date." RCW 9.94A.701 (LAWS OF 2008
c. 231 § 55(see Code Reviser's notes)).
                                          10
No. 74494-1-1/ 11

crime." State v. Coombes, 191 Wash. App. 241, 251, 361 P.3d 270 (2015), review

denied, 185 Wash. 2d 1020, 369 P.3d 500(2016).

       Here, Brown's right against ex post facto punishment is not being violated.

The Snohomish County Superior Court explicitly stated that its sentence would run

consecutively with Brown's King County sentence. Both included two-year terms

of community placement. Brown's sentence has not been changed or increased

since it was originally imposed. Brown cannot satisfy the first prong of an ex post

facto claim because no statute is being applied to him retroactively. Therefore,

DOC is not infringing Brown's rights under the ex post facto clause by running his

terms of community placement consecutively.9

       Fifth, Brown argues that, in conjunction with his ex post facto clause

argument, the doctrine of constitutional avoidance should apply to reduce his term

of community placement. Specifically, he contends that the plain meaning of the

community placement statute requires that his term of community placement be

reduced in order to avoid constitutional doubts.

       Courts construe statutes to avoid constitutional doubt while also taking the

stated intent of the statutory scheme as a whole into account. Utter v. Building

Indus. Ass'n of Wash., 182 Wash. 2d 398, 434-35, 341 P.3d 953(2015).

       Brown's argument does not have merit. As discussed above, the statute in

effect when Brown's underlying offenses were committed required the trial court to

impose community placement lasting the longer of two years or the applicable


9 Inan affidavit, Brown claims that he has been told by his prison counselor, Steven Sager,
that Brown must serve all four years of his community placement because of the 2009
amendment of the SRA. This statement is inaccurate, and it is insufficient to support
Brown's ex post facto clause argument.
                                           11
No. 74494-1-1 /12

period of earned release. Brown has not raised a constitutional doubt implicated

by the statute other than his ex post facto clause argument. Because that

argument did not have merit and he does not offer a different constitutional ground

to challenge the statute, the doctrine of constitutional avoidance does not require

that his sentence be reduced.

       Brown also appears to argue that the statute we should be interpreting is

the 2009 amendment to the SRA. As discussed above, the 2009 amendment of

the SRA is irrelevant in analyzing whether Brown's term of community placement

is proper because it was not in effect when his offenses were committed. We need

not interpret it further.

       In sum, the Snohomish County Superior Court explicitly sentenced Brown

to serve his Snohomish County sentence consecutive to his King County sentence,

both of which included terms of community placement under former RCW

9.94A.120(8)(b). Under the former statute, each of Brown's community placement

terms were the longer of two years or the applicable period of earned release. He

has not argued that the two-year terms were improperly calculated. Because

Brown's sentences were set to run consecutively and community placement terms

were properly imposed on him, DOC is not infringing Brown's federal constitutional

rights or his rights under Washington law by running his community placement

terms consecutively.




                                        12
No. 74494-1-1/ 13

      We deny the petition.



                                   .----"r"
                                          r;cAo